In an action for brokerage commissions, judgment in favor of plaintiff and order denying appellants’ motion to set aside the judgment and for a new' trial on the ground of newly-discovered evidence affirmed, with costs. Hagarty, Carswell, Johnston and Close, JJ., concur; Taylor, J., dissents as to affirmance of judgment and votes to reverse and grant a new trial; and, as to the appeal from the order denying appellants’ motion for a new trial on the ground of newly-discovered evidence, votes to dismiss the appeal, since, in Ms view, it has become academic.